Citation Nr: 1624339	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  11-21 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1970 to March 1972 with additional service in the United States Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA)  Regional Office (RO) in Togus, Maine.  Jurisdiction has subsequently been transferred to the RO in Indianapolis, Indiana.

The Board notes that the Veteran's appeal originally included a claim of entitlement to service connection for headaches.  However, in an August 2011 rating decision, the Indianapolis RO granted entitlement to service connection for tension headaches and assigned a 10 percent evaluation effective from May 7, 2009.  The Board finds that the grant constitutes a full award of the benefit sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the effective date.  Thus, the issue is not in appellate status.  Id. (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Accordingly, no further consideration is necessary.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

With respect to the claim for service connection for a low back disorder, the Veteran was afforded a VA examination in September 2010 at which time he was assessed as having lumbar degenerative disc disease with chronic low back pain.  The examiner opined that the Veteran's current low back disability was not caused by or a direct result of his active duty military service and any event, injury, or disease noted therein.  Although the examiner cited to the Veteran's in-service treatment for low back pain, he referenced the Veteran's work-related low back injury in 1991.  Nevertheless, the Veteran contends that his initial low back pain began in service and has continued thereafter.  See March 2011 statement in support of claim; August 2011 VA Form 9.  Indeed, the Veteran's August and September 1971 service treatment records reflect complaints of low back pain.  However, the VA examiner's opinion appears to have been based on the lack of documented treatment for a low back disorder following his active service discharge.  The Board finds that the medical opinion is inadequate because the examiner did not consider the Veteran's lay statements of ongoing low back symptoms since service.  Furthermore, the examiner did not explain the significance, if any, of the evidentiary gap between service and his treatment for a back disorder.  Disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Given the inadequacy of the medical opinion, the Board finds that additional examination would be helpful in determining the nature and etiology of the Veteran's low back disorder. 

The Board also acknowledges that the Veteran was awarded Social Security Administration (SSA) disability benefits following his work-related back injury.  See December 2011 VA treatment record.  However, it appears that the AOJ attempted to obtain these records, but a January 2012 response from SSA revealed that the records had been destroyed.  

With respect to the claims for service connection for bilateral hearing loss and tinnitus, the Veteran was afforded a VA examination in July 2012 and an addendum opinion was obtained in June 2015.   The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not related to military noise exposure as there was no evidence of noise injury during service.  In so finding, the examiner considered the Veteran's lay statements regarding in-service noise exposure; however, she stated that there was no significant decrease in threshold between an April 1970 pre-induction examination when compared to a March 1974 post-service National Guard induction examination.  The Board notes that the Veteran's service treatment records do not contain an active duty separation examination.  However, the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Based on the foregoing, the Board finds that an addendum medical opinion is required to ascertain the nature and etiology of the Veteran's bilateral hearing loss and tinnitus. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back, hearing loss, and tinnitus disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA treatment records, to include records from the VA Medical Center in Louisville, Indiana, dated since July 2015.
 

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file (including the Veteran's service treatment records, including August and September 1971 service treatment records reflecting complaints of low back pain), post-service medical records, and lay assertions. 

The Veteran has contended that his current low back disorder first manifested during active service.  In that regard, the Veteran has stated that his initial low back pain began in service and has continued thereafter.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, such as observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current low back disorder manifested during the Veteran's military service or is otherwise causally or etiologically related thereto, to include any symptomatology therein.  

In providing this opinion, the examiner should discuss medically known or theoretical causes of any current low back disorder and describe how such a disorder generally presents or develops in most cases, in determining the likelihood that the current disorder is related to in-service events as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

3.  With regard to the claims for hearing loss and tinnitus, the AOJ should refer the Veteran's claims file to the June 2015 VA examiner, or, if that examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current hearing loss and tinnitus.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 
  
It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of in-service evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner should opine as to whether it is at least as likely as not (a 50% or greater probability) that any current hearing loss and tinnitus had their onset in service, were caused by service, or are related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current bilateral hearing loss and tinnitus. 

The examiner should specifically address whether there was any threshold shift or notch at higher frequencies during service or shortly thereafter that may be indicative of acoustic trauma.

The examiner should also comment on the likelihood that loud noises experienced resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift in service.   If the examiner finds auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.

The examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause. 

Finally, the Board would appreciate if the examiner could specifically comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the below:

"Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123.

Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




